Elliott, C. J.
— Appellant’s complaint is upon a promissory note executed by Alfred D. Osborne in his lifetime as principal, and the appellees. Finley and Reising as sureties. The defence is that the appellant, the payee of the note, for a *302valuable consideration extended the time of payment without the consent of the sureties.
It is well settled that a contract for the extension, of time made upon a valuable consideration, and without the- consent of the sureties, will release them. The evidence in this case shows the payment of interest in advance for a definite period,, and the payment of interest in advance is a valuable consideration. The endorsement on the note reads thus: “ Received on the within note ten dollars interest with the understanding that the time is to be extended one year from,this date, Decern^ ber 26,1878-9.” The evidence sustained the defence pleaded.
As to the appellee Reising, there-is some conflict upon the question whether he signed before or after the extension of the time. The finding of the trial court settles the question against appellant. There is evidence supporting, the conclusion that extension was granted after Reising had signed the note, and we can not disturb the finding of the court upon this point.
Finley does not defend, upon the ground that an additional obligor became a party to the note upon the procuration of" the payee, and without his knowledge, and we need decide nothing upon this question.
Judgment affirmed.